TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 3, 2017



                                        NO. 03-14-00510-CV


     Noah S. Bunker; Paul Carrell; Everett Brew Houston, Jr.; W. Andrew Buckholz;
              Scott J. Leighty; Jad L. Davis; and Holly Clause, Appellants

                                                v.

                                Tracy D. Strandhagen, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
        REVERSED AND REMANDED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on May 20, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. Therefore, the Court reverses the judgment and remands the case to the trial

court for further proceedings. Each party shall bear their own costs relating to this appeal, both

in this Court and in the court below.